DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
1)	Acknowledgment is made of Applicants’ preliminary amendment filed 10/10/21.
Election
2)	Acknowledgment is made of Applicants’ election filed 02/03/22 in response to the restriction and species election requirement mailed 11/03/21. Applicants have elected invention I, with traverse, and the subject species with NAFLD and the liquid suspension formulation species. Applicants’ traversal is on the grounds that it should be no undue search burden to consider all of the claims. 
Applicants’ argument has been carefully considered, but is not persuasive. The instant application is filed under 35 U.S.C § 371. As set forth previously, per 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e). Accordingly, a unity determination has been made in the instant application, not based on search burden, but after evaluating whether the claimed invention represented for example by independent claim 1 is novel and inventive or obvious. In the instant case, at least the independent claim 1 does not define over the prior art as set forth under the art rejection(s) below. Therefore, the lack of unity restriction requirement as set forth is proper, is maintained and is hereby made FINAL.
Status of Claims
3)	The second recited claim 17 has been amended via the preliminary amendment filed 10/19/21.
	The first recited claim 17 has been canceled via the preliminary amendment filed 10/19/21.
	Claims 1-20 are pending.  
Claims 3, 4 and 8-20 are withdrawn from consideration as not being directed to the elected invention or species.  See 37 C.F.R 1.142(b) and M.P.E.P § 821.03. 
Claims 1, 2 and 5-7 are examined on the merits. 
Information Disclosure Statement
4)	Acknowledgment is made of Applicant’s Information Disclosure Statement filed 02/03/22.  The information cited therein has been considered and an initialed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 09/14/20.
Priority
6)	The instant AIA  application, filed 09/14/20, is the national stage 371 application of PCT/US2019/022205 filed 03/14/2019 and claims the benefit of the U.S. provisional application 62/642,764 filed 03/14/2018.  
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
7)	The following is a quotation of 35 U.S.C § 112(a): 
(a)  IN GENERAL The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
8)	Claims 7 and 1 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This is a written description rejection.  
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
The dependent claim 7 is drawn to a method to prevent or treat hepatic steatosis comprising administrating an effective amount of non-pathogenic mutant of Lactococcus lactis cremoris ATCC 19257 to a subject in need. This requires the precise structure of said mutant to be correlated with the requisite prophylactic and therapeutic functions of preventing or treating hepatic steatosis in a subject in need. The term ‘mutant’ represents a genus encompassing a large number of structurally divergent mutant species carrying one or more various types of genetic mutations within one or more genes of the Lactococcus lactis cremoris ATCC 19257, each having the requisite prophylactic and therapeutic functions of preventing or treating hepatic steatosis in a subject in need. However, at the time of invention, Applicants were not in possession of the invention as claimed.    
	Under the written description provision of the 35 U.S.C § 112(a), the structure of a representative number of the encompassed structurally highly variable mutant species within the large genus is required to be correlated with the above-identified required prophylactic and therapeutic functions. The written description requirement can be met by describing the claimed subject matter to a person skilled in the art using sufficiently detailed, relevant identifying characteristics such as functional characteristics and correlating those functional characteristics with a disclosed structure. See Enzo Biochem v. Gen-Probe, 323 F.3d 956, 964, 967, 968 (Fed. Cir. 2002). The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function. 

The instant application describes a method of oral administration of Lactococcus lactis cremoris ATCC 19257 strain to mice that were fed high-fat Western diet, to mice subjected to whole body ionizing radiation, and to mice with DSS-induced colitis. See Examples section.  However, there is no correlative showing that any specific ‘mutant’ species of Lactococcus lactis cremoris ATCC 19257 strain was administered to any subject in an effective amount, wherein the administered ‘mutant’ prevented or treated hepatic steatosis in said subject. This is important because The Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one unmodified or non-mutated Lactococcus lactis cremoris ATCC 19257 strain encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated”).  
The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372.  A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added].  According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

Evidence required to demonstrate possession of the invention is fact-specific and varies inversely with the maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant case, the mutant genus encompasses numerous variant species of unlimited structure with no predictability of retaining the requisite hepatic steatosis-preventing and hepatic steatosis-treating prophylactic and therapeutic functions. In the instant case, a skilled artisan cannot immediately envision or recognize at least a substantial number of members of the claimed large mutant genus, each having the requisite and intended functions. What precise mutations in which genes of the Lactococcus lactis cremoris ATCC 19257 must be made such that the resultant mutants retain the requisite hepatic steatosis-preventing and hepatic steatosis-treating prophylactic and therapeutic functions and bring about the prophylactic and therapeutic effects in vivo upon mutant’s administration to a subject in need are not disclosed. A convincing structure-function correlation for the administered variable mutant genus is lacking.  
MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’. The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Applicant should note that written description provision of 35 U.S.C § 112(a) is severable from its enablement provision, and that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Characterization of a representative number of species as claimed with their precise structure correlated with the requisite or intended functions is required.  With respect to the written description requirement, while ‘examples explicitly covering the full scope of the claim language’ typically will not be required, a sufficient number of representative species must be included ‘to demonstrate that the patentee possesses the full scope of the [claimed] invention’. Lizardtech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005). In the instant case, Applicant’s specification does not contain a written description sufficient to show that he or she had possession of the variable mutant genus and the full scope of the claimed invention at the time the application was filed.  The instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112(a) or (pre-AIA ), first paragraph.   
Rejection(s) under 35 U.S.C § 112(b) or (pre-AIA ), Second Paragraph
9) 	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 	 
10)	Claim 7 is rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.     
	Claim 7 is ambiguous and indefinite in the limitation: ‘a mutant thereof’, because it is unclear what does it encompass structure-wise. In what way the recited Lactococcus lactis cremoris is mutated or modified structurally is not clear. What mutations or modifications does the ATCC 19257 L. lactis cremoris should  have in order to qualify as ‘a mutant thereof’ is not clear. In the absence of a precise structural mutation(s), one of ordinary skill in the art cannot understand in an unambiguous way the subject matter that is being claimed and the scope of the claim. The claim fails to distinctly claim the subject matter. Note that each claim must be definite and complete in and of itself.
Rejection(s) under 35 U.S.C § 102
11)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

12)	Claims 1, 2 and 5 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Lee et al. (Biosci. Microflora 24: 11-16, 2005 - Applicants’ IDS) as evidenced by Sethi S (Healthline Editorial Team, pages 1-9, 11 November 2021) and Kim et al. (PLOS ONE 9(6): e97841, 2014, abstract). 
	Lee et al. taught a method of preventing fatty liver, i.e., steatosis of liver, and hypercholesterolemic effects comprising administering to rat subjects on cholesterol diet (i.e., subjects in need) an oral LAB preparation comprising an effective amount per ml of a cultured broth (i.e., a liquid suspension) comprising the non-pathogenic probiotic, Lactococcus lactis strain N7 or strain 527, each having hypocholesterolemic effects. The prior art method significantly decreased total serum cholesterol and triglycerides. While serious fatty liver lesions were observed in control rats that were only on cholesterol diet but not administered with the probiotic LAB preparation, the fatty liver induced by cholesterol diet was morphologically inhibited in rats administered with the L. lactis probiotic preparation. See title; abstract, particularly the last sentence therein; the first sentence under ‘Materials and Methods’; 3rd and 4th full paragraphs under ‘Materials and Methods’; the last but one full paragraph of page 15. There is no disclosure in Lee et al. that the rats used in the prior art method were fed alcohol. That the hypercholesterolemic prior art rats qualify as subjects at risk of NAFLD is inherent from the teachings of the prior in light of what was well known in the art at the time of the invention. For instance, Kim et al. taught that hypercholesterolemia is a main cause of NAFLD. See the second half of the first sentence of Abstract of Kim et al. Clearly, the prior art method step meets the method step of the instantly claimed method. Fatty liver is also known as steatosis of liver is also inherent from the teachings of the prior art. For example, see page 2 of Sethi S.
	Claims 1, 2 and 5 are anticipated by Lee et al. The reference of Kim et al. or Sethi S is not used as a secondary reference in combination with Lee et al., but rather is used to show that every element of the claimed subject matter is disclosed by Lee et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ (CCPA 1978). 
13)	Claims 1, 2 and 5-7 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Kawakami et al. (US 8440179 B2 - Applicants’ IDS) as evidenced by Tian et al. (Obesity Rev. 13: 381-387, 2012).
 	Kawakami et al. disclosed a method of reducing visceral fat of a subject in need of reducing visceral fat comprising orally administrating to the subject a composition comprising, as an active ingredient, visceral fat-reducing bacterial cells of the ATCC 19257 strain of Lactococcus lactis or Lactococcus cremoris and/or cultures thereof in an amount effective to reduce visceral fat in the subject. The Lactococcus lactis or Lactococcus cremoris was contained in food, or feed; or milk or beverage (i.e., pharmaceutical and neutraceutical liquid suspensions).  The effective amount administrated comprised 108 to 1012 CFU of the ATCC 19257 strain per day. The method resulted in significantly lower amounts of visceral fat in the subjects compared to subjects not taken said lactic acid bacteria. See claims 1, 2, 5 and 6; Table 4; 7th full paragraph under ‘Best Mode for Carrying out the Invention’; four full paragraphs above ‘Detailed Description’; and Test Example 1. That the prior art subjects with visceral fat qualify as subjects in need of treatment or prevention of fatty liver or non-alcoholic fatty liver disease (NAFLD) is inherent from the teachings of the prior art in light of the art-recognized fact that visceral fat is a risk factor for non-alcoholic fatty liver disease. See for instance, the first sentence of ‘Summary’ of Tian et al. Clearly, the prior art method step meets the method step of the instantly claimed method and therefore the prior art method anticipates the instantly claimed method. 
	Claims 1, 2 and 5-7 are anticipated by Kawakami et al. The reference of Tian et al. is not used as a secondary reference in combination with Kawakami et al., but rather is used to show that every element of the claimed subject matter is disclosed by Kawakami et al. with the unrecited limitation(s) being inherent as evidenced by the state of the art.  See In re Samour 197 USPQ (CCPA 1978). 
14)	Claims 1, 2 and 5-6 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by 
Beaulieu et al. (US 20110002994 A1 - Applicants’ IDS). 
	Beaulieu et al. disclosed a method of administering to a subject having NAFLD an effective amount of a composition comprising a final product containing non-pathogenic lactic acid bacteria (LAB) comprising L. lactis and/or L. lactis cremoris and MPM. See claims 18, 49, 7 and 1; and sections [0074] and [0073]. The prior art composition is in the form of a liquid or aqueous suspension, therapeutic composition, prophylactic composition, probiotic food, functional food, skim milk, medical food, pharmaceutical and/or neutraceutical composition. See sections [0101], [0083], [0110], [0040], [0080], [0075], [0102] and [0131].
 	Claims 1, 2 and 5-6 are anticipated by Beaulieu et al.
Relevant Art
15)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
		Ndoye et al. (J. Appl. Microbiol. 110: 499-512, 2010) taught culturing L. lactis ssp. Cremoris ATCC 19257 in medium containing milk. Ndoye et al. taught pure and mixed cultures of L. lactis ssp. Cremoris ATCC 19257. See the entire reference including abstract and Materials and methods.
Conclusion
16)	No claims are allowed. 
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


April, 2022